January 16, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     MICHAEL DODD AND 3D GLOBAL SOLUTIONS, INC., Appellants

NO. 14-12-00555-CV                          V.

                         BRIAN J. SAVINO, Appellee
                     ________________________________

      This court today issued a substitute opinion. We order this court’s former
judgment of October 31, 2013, vacated, set aside, and annulled. We further order
this court’s opinion of October 31, 2013, withdrawn. We deny the motion for
rehearing filed by appellants, Michael Dodd and 3D Global Solutions, Inc.

      This cause, an appeal from the judgment in favor of appellee, Brian J.
Savino, signed February 29, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellants, Michael Dodd and 3D Global Solutions, Inc., jointly
and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.